Exhibit 99.1 Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Distribution Date: 10/15/2014 This report contains information regarding Scotiabank's Global Registered Covered Bond Program Cover Pool as of the indicated Calculation Date. The composition of the Cover Pool will change as Loans (and their Related Security) are added and removed from the Cover Pool from time to time and, accordingly, the characteristics and performance of the Loans (and their Related Security) in the Cover Pool will vary over time. This material is for distribution only under such circumstances as may be permitted by applicable law. This material is published solely for informational purposes and this report does not constitute an invitation or recommendation to invest or otherwise deal in, or an offer to sell or the solicitation of an offer to buy or subscribe for, any security. Reliance should not be placed on the information herein when making any decision to buy, hold or sell any security or for any other purpose. The information set forth below has been obtained and based upon sources believed by Scotiabank to be accurate, however, Scotiabank makes no representation or warranty, express or implied, in relation to the accuracy, completeness or reliability of the information contained herein. Past performance should not be taken as an indication or guarantee of future performance, and no representation or warranty, express or implied, is made regarding future performance. We assume no liability for any errors or any reliance you place on the information provided herein. THESE COVERED BONDS HAVE NOT BEEN APPROVED OR DISAPPROVED BY CANADA MORTGAGE AND HOUSING CORPORATION (CMHC) NOR HAS CMHC PASSED UPON THE ACCURACY OR ADEQUACY OF THIS REPORT. THE COVERED BONDS ARE NOT INSURED OR GUARANTEED BY CMHC OR THE GOVERNMENT OF CANADA OR ANY OTHER AGENCY THEREOF. Program Information Outstanding Covered Bonds Series Initial Principal Amount Exchange Rate CAD Equivalent Maturity Date Coupon Rate Rate Type SERIES CBL1 - 5 Year Fixed EUR 1,000,000,000 1.53752 $1,537,520,000 April 2, 2019 1.000% Fixed SERIES CBL2 - 5 Year Fixed USD 1,500,000,000 1.08740 $1,631,100,000 September 11, 2019 2.125% Fixed SERIES CBL3 - 7 Year Fixed EUR 1,500,000,000 1.41400 $2,121,000,000 September 17, 2021 0.750% Fixed Currently Outstanding under the Global Registered Covered Bond Program $5,289,620,000 Issued prior to CMHC registration under the Global Public Sector Covered Bond Programme $12,200,675,000 Total Outstanding $17,490,295,000 OSFI Covered Bond Limit $31,693,240,000 Series Ratings Moody's Fitch DBRS CBL1 Aaa AAA AAA CBL2 Aaa AAA AAA CBL3 Aaa AAA AAA Supplementary Information Parties to Scotiabank Global Registered Covered Bond Program Issuer The Bank of Nova Scotia Guarantor Entity Scotiabank Covered Bond Guarantor Limited Partnership Seller, Servicer & Cash Manager The Bank of Nova Scotia Interest Rate & Covered Bond Swap Provider The Bank of Nova Scotia Bond Trustee and Custodian Computershare Trust Company of Canada Covered Pool Monitor KPMG LLP Account Bank and GDA Provider The Bank of Nova Scotia Standby Account Bank & Standby GDA Provider Canadian Imperial Bank of Commerce Paying Agent, Registrar, Exchange Agent, Transfer Agent The Bank of Nova Scotia, London Branch and for the US, The Bank of Nova Scotia-New York Agency (1) An Extended Due for Payment Date twelve-months after the Maturity Date has been specified in the Final Terms of this Series. The coupon rate specified for this Series applies until the Maturity Date following which the floating rate of interest specified in the Final Terms of this Series is payable monthly in arrears from Maturity Date to but excluding the Extended Due For Payment Date. (2) Covered Bonds issued under the previously established Global Public Sector Covered Bond Programme do not form a part of the Global Registered Covered Bond Program, nor do they benefit from the registered program framework. Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Distribution Date: 10/15/2014 Supplementary Information (continued) Moody's Fitch DBRS S&P Scotiabank's Credit Ratings Senior Debt Aa2 AA- AA A+ Subordinated Debt A2 A+ AA (low) A- Short-Term P-1 F1+ R-1 (high) A-1 Rating Outlook Negative Stable Stable Negative Applicable Ratings of Standby Account Bank and Standby GDA Provider Moody's Fitch DBRS Short term Debt / Senior Debt P-1/Aa3 F1+/AA- R-1 (high) / AA Ratings Triggers A. Party Replacement If the ratings of the Party falls below the level stipulated below, the party is required to be replaced or in the case of the Swap Providers replace itself or obtain a guarantee for its obligations Role (Current Party) Moody's Fitch DBRS Account Bank / GDA Provider (Scotiabank) P-1 F1 and A R-1 (middle) / AA (low) Standby Account Bank / Standby GDA Provider (CIBC) P-1 F1 and A R-1 (middle) / A (low) Cash Manager (Scotiabank) P-1 F2 / BBB+ BBB(low) (long) Servicer (Scotiabank) Baa2 (long) F2 R-1 (middle) / BBB (low) Interest Rate Swap Provider (Scotiabank) P-2 / A3 F3 and BBB- R-2 (high) / BBB (high) Covered Bond Swap Provider (Scotiabank) P-2 / A3 F3 and BBB- R-2 (high) / BBB (high) Paying Agent (Scotiabank) P-1 F1 and A N/A Specific Rating Related Action The following actions are required if the rating of the Cash Manager (Scotiabank) falls bellow the stipulated rating Moody's Fitch DBRS (a) Cash Manager is required to direct the Servicer to deposit Revenue Receipts and all Principal Receipts P-1 F1 / A R-1 (middle) / AA (low) received by the Servicer directly into the GDA Account (or standby GDA Account) within two Toronto business days. The following actions are required if the rating of the Servicer (Scotiabank) falls below the stipulated rating Moody's Fitch DBRS Servicer is required to transfer monies held in trust for the Guarantor (i) at any time prior to downgrade of the ratings of the Cash Manager by one or more Rating Agencies below the Cash Management Deposit Ratings, to the Cash P-1 F1 / A R-1 (middle) / BBB (low) Manager and (ii) at any time following a downgrade of the ratings of the Cash Manager by one or more Rating Agencies below the Cash Management Deposit Ratings, directly into the GDA Account (or Standby GDA Account), in each case within two Toronto business days. The following actions are required if the rating of the Issuer (Scotiabank) falls below the stipulated rating Moody's Fitch DBRS (a) Repayment of the Demand Loan N/A F2 / BBB+ N/A (b) Establishment of the Reserve Fund P-1 F1 / A R-1 (middle) and A (low) (c) Transfer of title to Loans to Guarantor A3 BBB- R-1(middle)/BBB(low) The following actions are required if the rating of the Issuer (Scotiabank) falls below the stipulated rating Moody's Fitch DBRS (a) Cash flows will be exchanged under the Swap Agreements except as otherwise provided in the Swap Agreements Baa1 (long) BBB+ (long) BBB (high) (long) Each Swap Provider is required to replace itself, transfer credit support or obtain a guarantee of its obligations if the rating of such Swap Provider falls below the specified rating Moody's Fitch DBRS (a) Interest Rate Swap Provider P-1 / A2, or A-1 if no Short term F1 and A R-1 (middle) / A (high) (b) Covered Bond Swap Provider P-1 / A2, or A-1 if no Short term F1 and A R-1 (middle) / A (high) Events of Default and Triggers Issuer Event of Default Nil Guarantor Event of Default Nil Subordinated Debt ratings are not the subject of any ratings related actions or requirements under The Bank of Nova Scotia U.S.$15 billion Global Registered Covered Bond Program. The discretion of the Scotiabank Covered Bond Guarantor Limited Partnership to waive a required action upon a Rating Trigger may be limited by the terms of the Transaction Documents. (3) The transfer of registered title to the Loans to the Guarantor may be deferred if (A) satisfactory assurances are provided to the Guarantor and the Bond Trustee by The Office of the Superintendent of Financial Institutions or such other supervisory authority having jurisdiction over the Seller permitting registered title to the Loans to remain with the Seller until such time as (i) the Loans are to be sold or otherwise disposed of by the Guarantor or the Bond Trustee in the performance of their respective obligations under the Transaction Documents, or (ii) the Guarantor or the Bond Trustee is required to take actions to enforce or otherwise deal with the Loans, and (B) each of the Rating Agencies has confirmed that it will not withdraw or downgrade its then current ratings of the Covered Bonds as a result of such deferral. Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Investor Report Date: 10/15/2014 Asset Coverage Test (C$) Outstanding Covered Bonds A Lesser of (i) LTV Adjusted Loan Balance and 9,609,142,531.37 A (i) 10,277,157,787.56 (ii) Asset Percentage Adjusted Loan Balance A (ii) 9,609,142,531.37 B Principal Receipts up to Calculation Date not otherwise applied - Asset Percentage: 93.5% C Cash Capital Contributions and advances under Intercompany Loan - Maximum Asset Percentage: 95.0% D Substitute Assets - E (i)Reserve Fund balance and - (ii) Pre-Maturity Liquidity Ledger balance - F Negative Carry Factor Calculation 148,937,563.01 Total: A + B + C + D + E - F Asset Coverage Test PASS Valuation Calculation Trading Value of Covered Bond A lesser of (i) Present Value of outstanding loan balance of 10,316,627,890.61 A (i) 10,316,627,890.61 Performing Eligible Loans (4) and (ii) 80% of Market Value of A (ii) 19,638,912,543.08 properties securing Performing Eligible Loans B Principal Receipts up to Calculation Date not otherwise applied - C Cash Capital Contributions and advances under Intercompany Loan - D Trading Value of Substitute Assets E (i)Reserve Fund balance and (ii) Pre-Maturity Liquidity Ledger balance F Trading Value of Swap Collateral Total: A + B + C + D + E + F 10,316,627,890.61 Intercompany Loan Balance Guarantee Loan 5,658,151,445.75 Demand Loan 4,850,282,051.42 Total 10,508,433,497.17 Portfolio Losses Period End Write off Amounts Loss Percentage (annualized) September 30, 2014 - N/A Portfolio Flow of Funds 30-Sep-14 28-Aug-14 Cash Inflows Principal Receipts 160,353,949.26 150,211,212.53 Proceeds from Sale of Loans 1,502,859.61 9,915,471.58 Revenue Receipts 29,187,058.45 26,805,211.01 Swap Receipts - - Cash Outflows Swap Payment - - Intercompany Loan Interest (11,409,842.54 ) (7,458,687.13 ) Mortgage Purchase (12,839,621.31 ) (15,671,362.72 ) Intercompany Loan Repayment (149,025,126.26 ) (144,400,041.92 ) Other Outflows 558,513.15 (724,352.92 ) Net Inflows/(Outflows) 18,327,790.36 18,677,450.43 (1) The indexation methodology used to account for subsequent price developments is based on (i) with respect to mortgaged properties located in the cities of Vancouver, Victoria, Calgary, Edmonton, Winnipeg, Ottawa-Gatineau, Hamilton, Toronto, Montreal, Quebec City and Halifax, data provided by Teranet through the Teranet - National Bank National Composite House Price Index TM (the "House Price Index"), and (ii) for mortgaged properties located in all other areas of Canada, national residential statistics compiled by the Canadian Real Estate Association ("CREA"). The data derived by the House Price Index is based on a repeat sales method, which measures the change in price of certain residential properties within the related area based on at least two sales of each such property over time. Such price change data is then used to formulate the House Price Index for the related area. The statistics derived by CREA are the average actual resale prices for residential properties in the related area, as well as overall figures for each province and territory of Canada. The Original Market Value is as of the date it is most recently determined or assessed in accordance with the underwriting policies (whether upon originiation or renewal of the Loan or subsequently thereto). (2) Amounts are required to be credited to the Pre-Maturity Liquidity Ledger in respect of Series of Hard Bullet Covered Bonds in certain circumstances more fully described in the Transaction Documents. (3) Trading value method is the last selling price as of the Calculation Date of the covered bond. (4) Present value of expected future cash flows of Loans, calculated using the weighted average current market interest rates offered to Scotiabank clients as at the last day of September, being 3.02%. (5) This amount is to be paid out on October 17, 2014. (6) This amount was paid out on September 17, 2014. (7) Amounts included are inflows net of expenses incurred, such as legal fees, filing fees, and service charges. Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Distribution Date: 10/15/2014 Portfolio Summary Statistics Previous Month Ending Balance $10,417,266,613 Current Month Ending Balance $10,268,241,486 Number of Mortgage Loans in Pool 62,221 Average Loan Size $165,029 Number of Primary Borrowers 52,735 Number of Properties 55,216 Weighted Average Current Indexed LTV of Loans in the Portfolio 51.46% Weighted Average of Original LTV of Loans in the Portfolio 63.81% Weighted Average of Authorized LTV of Loans in the Portfolio 78.48% Weighted Average Seasoning of Loans in the Portfolio 30.68 (Months) Weighted Average Mortgage Rate of Loans in the Portfolio 3.07% Weighted Average Original Term of Loans in the Portfolio 55.38 (Months) Weighted Average Remaining Term of Loans in the Portfolio 24.70 (Months) Weighted Average Maturity of Outstanding Covered Bonds 68.51 (Months) Disclaimer: Due to rounding, numbers presented in the following tables may not add up precisely to the totals provided and percentages may not precisely reflect the absolute figures. Portfolio Delinquency Distribution Aging Summary Number of Loans Percentage Principal Balance Percentage Current and Less Than 30 Days Past Due 62,175 99.93% 10,257,340,377 99.89% 30 to 59 Days Past Due 28 0.05% 6,061,058 0.06% 60 to 89 Days Past Due 11 0.02% 1,342,507 0.01% 90 or More Days Past Due 7 0.01% 3,497,545 0.03% Total 100.00% 100.00% Portfolio Provincial Distribution Province Number of Loans Percentage Principal Balance Percentage Alberta 6,205 9.97% 1,178,693,599 11.48% British Columbia 8,714 14.00% 1,985,273,538 19.33% Manitoba 1,383 2.22% 168,984,344 1.65% New Brunswick 1,458 2.34% 132,358,607 1.29% Newfoundland 1,304 2.10% 148,848,669 1.45% Northwest Territories 16 0.03% 2,020,884 0.02% Nova Scotia 2,380 3.83% 250,267,778 2.44% Nunavut - 0.00% - 0.00% Ontario 30,858 49.59% 5,119,847,127 49.86% Prince Edward Island 347 0.56% 31,829,085 0.31% Quebec 7,863 12.64% 980,921,630 9.55% Saskatchewan 1,546 2.48% 239,927,767 2.34% Yukon 147 0.24% 29,268,459 0.29% Total 100.00% 100.00% Portfolio Credit Bureau Score Distribution Credit Bureau Score Number of Loans Percentage Principal Balance Percentage Score Unavailable 448 0.72% 65,090,295 0.63% 599 or less 600 0.96% 79,898,804 0.78% 600 - 650 1,157 1.86% 173,555,561 1.69% 651 - 700 3,194 5.13% 532,093,978 5.18% 701 - 750 6,687 10.75% 1,160,144,172 11.30% 751 - 800 10,547 16.95% 1,837,334,098 17.89% 801 and Above 39,588 63.62% 6,420,124,578 62.52% Total 100.00% 100.00% (1) With respect to STEP Loans, the Current indexed LTV and Original LTV do not include amounts drawn in respect of (i) Other STEP Products, or (ii) Additional STEP Loans which are not yet included in the cover pool, which in each case are secured by the same property. (2) With respect to STEP Loans, the Authorized LTV includes amounts drawn or available to be drawn in respect of Other STEP Products and subsequent STEP Loans, which in each case are or will be secured by the same property. (3) The indexation methodology as described in footnote (1) on page 3 of this Investor Report. (4) Value as most recenly determined or assessed in accordance with the underwriting policies (whether upon origination or renewal of the Eligible Loan or subsequently thereto). (5) As of July 2014, the Bank changed its credit scoring model from Trans-Risk to FICO® 8 score. As a result of the change, the credit bureau scores in this table are not comparable to periods prior to July 2014. Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Distribution Date: 10/15/2014 Portfolio Rate Type Distribution Rate Type Number of Loans Percentage Principal Balance Percentage Fixed 45,641 73.35% 7,528,994,788 73.32% Variable 16,580 26.65% 2,739,246,699 26.68% Total 100.00% 100.00% Portfolio Mortgage Asset Type Distribution Mortgage Asset Type Number of Loans Percentage Principal Balance Percentage STEP 55,072 88.51% 8,653,451,542 84.27% Non-STEP 7,149 11.49% 1,614,789,945 15.73% Total 100.00% 100.00% Portfolio Occupancy Type Distribution Occupancy Type Number of Loans Percentage Principal Balance Percentage Not Owner Occupied - 0.00% - 0.00% Owner Occupied 62,221 100.00% 10,268,241,486 100.00% Total 100.00% 100.00% Portfolio Mortgage Rate Distribution Mortgage Rate (%) Number of Loans Percentage Principal Balance Percentage 3.4999 and Below 46,084 74.07% 8,023,368,501 78.14% 3.5000 - 3.9999 11,257 18.09% 1,654,921,648 16.12% 4.0000 - 4.4999 3,349 5.38% 420,369,227 4.09% 4.5000 - 4.9999 967 1.55% 110,972,257 1.08% 5.0000 - 5.4999 428 0.69% 46,858,681 0.46% 5.5000 - 5.9999 94 0.15% 8,841,032 0.09% 6.0000 - 6.4999 30 0.05% 2,324,337 0.02% 6.5000 - 6.9999 6 0.01% 343,374 0.00% 7.0000 - 7.4999 3 0.00% 135,128 0.00% 7.5000 - 7.9999 3 0.00% 107,304 0.00% 8.0000 - 8.4999 - 0.00% - 0.00% 8.5000 and Above - 0.00% - 0.00% Total 100.00% 100.00% Portfolio Current Indexed LTV Distribution Current LTV (%) Number of Loans Percentage Principal Balance Percentage 20.00 and Below 9,476 15.23% 494,272,066 4.81% 20.01-25.00 3,489 5.61% 353,605,182 3.44% 25.01-30.00 3,891 6.25% 461,322,468 4.49% 30.01-35.00 4,260 6.85% 608,963,983 5.93% 35.01-40.00 4,478 7.20% 713,989,978 6.95% 40.01-45.00 4,181 6.72% 703,839,333 6.85% 45.01-50.00 4,352 6.99% 815,948,738 7.95% 50.01-55.00 4,753 7.64% 989,453,678 9.64% 55.01-60.00 5,527 8.88% 1,208,633,291 11.77% 60.01-65.00 6,502 10.45% 1,500,618,270 14.61% 65.01-70.00 5,905 9.49% 1,349,337,868 13.14% 70.01-75.00 3,910 6.28% 814,754,408 7.93% 75.01-80.00 1,115 1.79% 195,766,032 1.91% 80.01 and Above 382 0.61% 57,736,191 0.56% Total 100.00% 100.00% (1) All loans included in the STEP and Non-STEP programs are amortizing. (2) With respect to STEP Loans, the Current indexed LTV does not include amounts drawn in respect of (i) Other STEP Products, or (ii) Additional STEP Loans which are not yet included in the cover pool, which in each case are secured by the same property. (3) The indexation methodology as described in footnote (1) on page 3 of this Investor Report. (4) The methodology used in this table aggregates STEP Loans secured by the same property. Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Distribution Date: 10/15/2014 Portfolio Remaining Term Distribution Remaining Term (Months) Number of Loans Percentage Principal Balance Percentage Less than 12.00 12,929 20.78% 1,819,659,700 17.72% 12.00 - 23.99 17,837 28.67% 2,710,663,734 26.40% 24.00 - 35.99 22,404 36.01% 4,089,137,069 39.82% 36.00 - 41.99 6,141 9.87% 1,236,402,641 12.04% 42.00 - 47.99 819 1.32% 104,255,527 1.02% 48.00 - 53.99 454 0.73% 62,612,434 0.61% 54.00 - 59.99 963 1.55% 142,628,074 1.39% 60.00 - 65.99 478 0.77% 67,699,095 0.66% 66.00 - 71.99 27 0.04% 4,483,825 0.04% 72.00 and Above 169 0.27% 30,699,388 0.30% Total 100.00% 100.00% Portfolio Remaining Principal Balance Distribution Remaining Principal Balance ($) Number of Loans Percentage Principal Balance Percentage 99,999 and Below 23,692 38.08% 1,273,354,660 12.40% 100,000 - 149,999 11,537 18.54% 1,433,510,853 13.96% 150,000 - 199,999 8,966 14.41% 1,558,657,892 15.18% 200,000 - 249,999 6,143 9.87% 1,373,649,049 13.38% 250,000 - 299,999 4,260 6.85% 1,164,329,069 11.34% 300,000 - 349,999 2,571 4.13% 831,169,636 8.09% 350,000 - 399,999 1,637 2.63% 611,099,534 5.95% 400,000 - 449,999 964 1.55% 407,516,394 3.97% 450,000 - 499,999 707 1.14% 334,148,566 3.25% 500,000 - 549,999 434 0.70% 227,241,611 2.21% 550,000 - 599,999 307 0.49% 175,321,348 1.71% 600,000 - 649,999 207 0.33% 129,219,553 1.26% 650,000 - 699,999 158 0.25% 106,165,231 1.03% 700,000 - 749,999 102 0.16% 73,735,346 0.72% 750,000 - 799,999 88 0.14% 68,023,305 0.66% 800,000 - 849,999 74 0.12% 60,973,390 0.59% 850,000 - 899,999 63 0.10% 54,952,405 0.54% 900,000 - 949,999 59 0.09% 54,791,801 0.53% 950,000 - 999,999 29 0.05% 28,264,257 0.28% 1,000,000 or Greater 223 0.36% 302,117,587 2.94% Total 100.00% 100.00% Portfolio Property Type Distribution Property Type Number of Loans Percentage Principal Balance Percentage Condo 6,720 10.80% 977,066,803 9.52% Single Family 54,211 87.13% 9,054,347,473 88.18% Multi Family 1,153 1.85% 211,877,933 2.06% Other 137 0.22% 24,949,278 0.24% Total 100.00% 100.00% Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Distribution Date: 10/15/2014 Portfolio Current Indexed LTV and Delinquency Distribution by Province Current LTV (%) Province Delinquency 20.00 and Below 20.01-25.00 25.01-30.00 30.01-35.00 35.01-40.00 40.01-45.00 45.01-50.00 50.01-55.00 55.01-60.00 60.01-65.00 65.01-70.00 70.01-75.00 75.01-80.00 80.01 and Above Total Percentage Total Alberta All 55,419,936 41,869,058 51,703,205 73,134,169 85,472,901 86,074,115 100,791,359 126,393,800 141,061,928 215,444,075 167,901,736 29,545,738 3,527,909 353,669 11.48% Current and Less Than 30 Days Past Due 55,419,936 41,630,170 51,703,205 73,134,169 85,242,373 85,853,582 100,619,173 126,393,800 141,061,928 215,149,020 167,901,736 29,545,738 3,527,909 353,669 99.90% 30 to 59 Days Past Due - 238,887 - - 139,286 - 0.03% 60 to 89 Days Past Due - 91,242 - 172,186 - 0.02% 90 Days or More Past Due - 220,533 - - - 295,056 - 0.04% British Columbia All 103,083,366 80,201,631 88,164,788 127,592,356 142,091,794 149,715,805 156,386,039 172,303,859 206,039,825 242,797,336 286,148,501 191,648,366 35,524,448 3,575,423 19.33% Current and Less Than 30 Days Past Due 103,031,905 79,757,513 88,164,788 127,370,163 142,091,794 148,188,413 156,386,039 169,758,791 206,039,825 242,797,336 286,066,294 191,648,366 35,524,448 3,575,423 99.75% 30 to 59 Days Past Due 51,461 444,119 - 72,457 - 1,054,311 - 0.08% 60 to 89 Days Past Due - - - 149,736 - 294,262 - 82,207 - - - 0.03% 90 Days or More Past Due - 178,819 - 2,545,068 - 0.14% Manitoba All 4,540,102 4,378,224 6,243,139 7,215,635 8,494,346 10,912,219 15,409,374 15,045,739 16,906,964 26,926,399 29,280,136 21,091,742 2,337,249 203,077 1.65% Current and Less Than 30 Days Past Due 4,540,102 4,378,224 6,243,139 7,215,635 8,494,346 10,912,219 15,409,374 15,045,739 16,906,964 26,926,399 29,280,136 21,091,742 2,337,249 203,077 100.00% 30 to 59 Days Past Due - 0.00% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% New Brunswick All 4,123,302 3,030,641 3,799,225 5,158,810 6,172,488 7,130,683 7,800,911 8,922,589 11,615,699 13,566,338 22,117,906 26,735,563 9,525,623 2,658,830 1.29% Current and Less Than 30 Days Past Due 4,123,302 3,030,641 3,799,225 5,158,810 6,172,488 7,130,683 7,800,911 8,922,589 11,615,699 13,566,338 22,117,906 26,735,563 9,525,623 2,658,830 100.00% 30 to 59 Days Past Due - 0.00% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% Newfoundland All 7,216,446 3,569,141 6,257,957 5,695,861 6,779,303 10,210,904 12,927,174 16,863,463 19,483,812 27,987,596 22,387,032 7,414,502 1,660,844 394,635 1.45% Current and Less Than 30 Days Past Due 7,216,446 3,569,141 6,257,957 5,695,861 6,779,303 10,210,904 12,927,174 16,863,463 19,483,812 27,987,596 22,387,032 7,280,701 1,660,844 394,635 99.91% 30 to 59 Days Past Due - 133,801 - - 0.09% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% Northwest Territories All 206,149 90,023 - 222,069 193,468 127,500 345,013 117,368 - 323,167 396,127 0.02% Current and Less Than 30 Days Past Due 206,149 90,023 - 222,069 193,468 127,500 345,013 117,368 - 323,167 396,127 100.00% 30 to 59 Days Past Due - 0.00% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% Nova Scotia All 8,598,222 7,829,269 8,163,620 9,275,687 12,370,624 14,065,381 13,869,364 16,990,762 19,129,850 22,046,970 33,737,357 42,472,928 28,451,445 13,266,300 2.44% Current and Less Than 30 Days Past Due 8,598,222 7,829,269 8,163,620 9,275,687 12,370,624 14,065,381 13,869,364 16,990,762 19,129,850 22,046,970 33,737,357 42,472,928 28,451,445 13,266,300 100.00% 30 to 59 Days Past Due - 0.00% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% Nunavut All - 0.00% Current and Less Than 30 Days Past Due - 0.00% 30 to 59 Days Past Due - 0.00% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% Ontario All 257,230,158 174,410,190 247,011,799 304,598,906 369,551,178 341,070,401 421,365,152 536,793,936 667,355,705 810,783,477 606,280,475 314,394,858 45,137,563 23,863,330 49.86% Current and Less Than 30 Days Past Due 256,735,757 174,329,359 247,011,799 304,581,686 368,978,928 340,927,323 421,365,152 535,892,171 666,977,643 809,724,143 605,826,823 314,394,858 45,137,563 23,863,330 99.92% 30 to 59 Days Past Due 472,265 80,831 - 17,220 - 143,078 - 868,790 378,062 1,059,334 453,652 - - - 0.07% 60 to 89 Days Past Due - 423,009 - - 32,975 - 0.01% 90 Days or More Past Due 22,135 - - - 149,241 - 0.00% Prince Edward Island All 885,014 636,479 779,111 825,756 1,413,864 1,371,021 1,279,639 2,395,954 2,505,754 2,620,033 3,262,513 5,877,876 3,804,135 4,171,934 0.31% Current and Less Than 30 Days Past Due 885,014 636,479 779,111 825,756 1,413,864 1,371,021 1,279,639 2,395,954 2,505,754 2,620,033 3,262,513 5,877,876 3,717,442 4,171,934 99.73% 30 to 59 Days Past Due - 0.00% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 86,693 - 0.27% Quebec All 43,379,996 31,297,712 39,313,278 61,820,974 66,674,038 67,909,996 67,852,439 70,653,799 96,558,412 107,620,864 135,308,446 138,819,208 50,631,824 3,080,644 9.55% Current and Less Than 30 Days Past Due 43,379,996 31,297,712 39,313,278 61,820,974 66,674,038 67,733,229 67,852,439 70,653,799 96,558,412 107,593,693 135,308,446 138,819,208 50,482,168 3,080,644 99.96% 30 to 59 Days Past Due - 176,767 - - - 27,171 - - 149,656 - 0.04% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% Saskatchewan All 8,993,553 5,520,026 9,028,282 12,117,390 12,913,742 13,586,999 14,729,781 19,539,226 26,270,029 28,649,114 37,644,507 32,755,833 13,620,365 4,558,919 2.34% Current and Less Than 30 Days Past Due 8,993,553 5,520,026 9,028,282 12,117,390 12,913,742 13,586,999 14,532,982 19,539,226 26,270,029 28,649,114 37,644,507 32,755,833 13,620,365 4,558,919 99.92% 30 to 59 Days Past Due - 99,909 - 0.04% 60 to 89 Days Past Due - 96,890 - 0.04% 90 Days or More Past Due - 0.00% Yukon All 595,822 772,788 858,065 1,306,369 1,862,233 1,664,309 3,192,492 3,433,184 1,705,312 2,176,068 5,269,260 3,997,794 1,221,460 1,213,303 0.29% Current and Less Than 30 Days Past Due 595,822 772,788 858,065 1,306,369 1,862,233 1,664,309 3,192,492 3,433,184 1,705,312 2,176,068 5,269,260 3,997,794 1,221,460 1,213,303 100.00% 30 to 59 Days Past Due - 0.00% 60 to 89 Days Past Due - 0.00% 90 Days or More Past Due - 0.00% Total All 100.00% Current and Less Than 30 Days Past Due 99.89% 30 to 59 Days Past Due - - 0.06% 60 to 89 Days Past Due - 0.01% 90 Days or More Past Due - 0.03% (1) With respect to STEP Loans, the Current Indexed LTV does not include amounts drawn in respect of (i) Other STEP Products, or (ii) Additional STEP Loans which are not yet included in the cover pool, which in each case are secured by the same property. (2) The indexation methodology as described in footnote (1) on page 3 of this Investor Report. (3) Percentage Total for "All" Loans is calculated as a percentage of total Loans in the Portfolio while the Percentage Total for each other delinquency measure is calculated as a percentage of Loans within the associated province. (4) The methodology used in this table aggregates STEP Loans secured by the same property. Scotiabank Global Registered Covered Bond Program Monthly Investor Report Calculation Date: 9/30/2014 Distribution Date: 10/15/2014 Portfolio Current Indexed LTV Distribution by Credit Bureau Score Current LTV (%) Credit Bureau Score 20.00 and Below 20.01-25.00 25.01-30.00 30.01-35.00 35.01-40.00 40.01-45.00 45.01-50.01 50.01-55.00 55.01-60.00 60.01-65.00 65.01-70.00 70.01-75.00 75.01-80.00 80.01 and Above Total Percentage Total Score Unavailable 3,644,767 2,065,610 3,243,694 4,969,708 4,151,150 2,506,219 5,074,386 8,048,851 9,465,023 7,831,860 5,773,603 6,262,755 1,688,234 364,437 0.63% <599 3,639,202 3,041,997 5,070,534 6,566,919 8,170,654 7,009,234 4,503,060 4,705,704 8,560,281 10,003,396 10,140,609 6,040,551 1,838,310 608,353 0.78% 600-650 8,797,504 6,105,712 8,385,844 13,555,146 12,559,837 10,394,127 12,490,787 11,545,349 18,308,918 26,980,067 24,419,828 15,425,073 3,069,830 1,517,540 1.69% 651-700 21,032,657 13,918,536 25,535,507 34,031,514 36,370,322 32,746,880 28,615,323 45,799,275 58,445,593 79,747,573 86,197,766 51,305,397 13,451,342 4,896,295 5.18% 701-750 45,126,631 36,483,525 44,958,615 66,629,435 77,831,838 70,547,047 79,553,854 99,157,709 137,489,925 177,807,417 179,256,110 109,529,157 28,000,670 7,772,238 11.30% 751-800 63,009,797 49,865,073 68,497,587 91,716,230 110,532,626 115,897,285 136,189,152 172,077,568 228,633,733 309,662,766 266,489,103 171,193,910 38,985,437 14,583,830 17.89% >800 349,021,508 242,124,730 305,630,688 391,495,032 464,373,551 464,738,541 549,522,175 648,119,222 747,729,818 888,585,191 777,060,848 454,997,566 108,732,209 27,993,500 62.52% Total 100.00% (1) With respect to STEP Loans, the Current Indexed LTV does not include amounts drawn in respect of (i) Other STEP Products, or (ii) Additional STEP Loans which are not yet included in the cover pool, which in each case are secured by the same property. (2) The indexation methodology as described in footnote (1) on page 3 of this Investor Report. (3) The methodology used in this table aggregates STEP Loans secured by the same property. (4) As of July 2014, the Bank changed its credit scoring model from Trans-Risk to FICO® 8 score. As a result of the change, the credit bureau scores in this table are not comparable to periods prior to July
